                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                           COLUMBUS DIVISION

SHERITHA HARRIS,                           *

      Plaintiff,                           *

vs.                                        *
                                                      CASE NO. 4:18-CV-132 (CDL)
UNITED CONSUMER FINANCIAL                  *
SERVICES COMPANY,
                                           *
      Defendant.
                                           *

                                       O R D E R

      Sheritha Harris asserts a Fair Credit Reporting Act claim

under   15   U.S.C.    §     1681s-2    against       United   Consumer    Financial

Services     Company    as    a   furnisher      of    information    to   consumer

reporting agencies.          Furnishers like United “are required to (1)

report accurate information to CRAs regarding consumers . . .

and (2) conduct an investigation after receiving notice from a

CRA of a dispute lodged by a consumer regarding information

provided by the furnisher.”              Felts v. Wells Fargo Bank, N.A.,

893 F.3d 1305, 1312 (11th Cir. 2018).                     Consumers like Harris

“have   no    private      right    of     action      against    furnishers    for

reporting     inaccurate       information       to    CRAs    regarding   consumer

accounts,” but consumers may bring an action against a furnisher

if the furnisher fails to conduct a reasonable investigation

following a notice of dispute.                 Id.    A consumer cannot prevail

on such a claim unless she first establishes that the furnisher
reported inaccurate information regarding her account.                  Id. at

1313.     Here, United seeks summary judgment on Harris’s claim,

arguing    that   Harris      cannot   establish      that   United    reported

inaccurate information regarding her account and that she thus

cannot     demonstrate       an   improper     investigation,      a    willful

violation of the Act, or damages.             As discussed in more detail

below, United’s summary judgment motion (ECF No. 23) is denied

because the evidence United submitted in support of its motion

suggests that United reported that Harris’s account was open

even     though   it   was    closed    and    then    verified    that     this

information was accurate in response to Harris’s dispute.

       Harris entered a retail installment agreement with United

in 2015.      She defaulted on her monthly payments, and United

“charged off and closed” the account on March 1, 2016.                    Def.’s

Resp. to Pl.’s First Interrogs. 4 ¶ 2, ECF No. 23-2.                         The

charge-off designation did not alter Harris’s obligation under

the credit agreement to pay the balance on her account.                       In

March 2018, Harris reviewed her Trans Union credit report.                    As

of March 5, 2018, United reported Harris’s account status as

“Open – Derogatory,” her monthly payment as $72, and the payment

status as “Collection/Charge-Off.”            Def.’s Mot. for Summ. J. Ex.

C, Harris Credit Report 2, ECF No. 23-4 at 3.                The “Closed Date”

field is blank.        Id.    In the remarks section, United reported

that the account was “Charged off as bad debt; Dispute resolved;


                                       2
customer disagrees.”           Id.      Harris sent a letter to Trans Union

disputing      the    “open”      account    status     and     the    monthly   payment

amount; she asked Trans Union to report the account “with a $0

monthly payment amount and a closed account status.”                               Def.’s

Mot. for Summ. J. Ex. H, Letter from S. Harris to Trans Union

LLC, ECF No. 23-9.

       Trans Union sent an automated credit dispute verification

form to United, which stated that Harris “Claims account closed.

Verify Account Status, Date Closed, and Payment Rating.”                           Def.’s

Mot. for Summ. J. Ex. I, ACDV Resp. 1, ECF No. 23-10.                              In its

response, United stated that the account was charged off as a

loss.    Id. at 2.         United represents that it left the “current

balance,” “original charge off amount,” and “scheduled monthly

payment” sections blank, “indicating it did not need anything to

be    reported       in   those    categories       with       respect   to”     Harris’s

account.       Def.’s Statement of Material Facts ¶ 11, ECF No. 23-1.

But     the     document       United       cited       does     not     support     this

representation: it contains a “Current Balance” of $1,584, an

“Original Charge Off Amount” of $1,584, and a “Scheduled Monthly

Payment” of $72.1          ACDV Resp. 2.         And, the “Date Closed” section

is    blank.      Id.       Trans    Union       sent   Harris     the   investigation


1
  There are two columns on the form United submitted: “Request Data”
and “Response Data.” United did not point to any evidence regarding
the difference between these two columns.      On the document United
relies on, only the “Request Data” column is completed, and the entire
“Response Data” column is blank. ACDV Resp. 2.


                                             3
results, which stated that her account was verified as accurate

and that the item would appear on Harris’s credit report with a

balance of $1,584, original charge-off amount of $1,584, and

terms    of    $72    per    month.        Def.’s       Mot.   for    Summ.     J.   Ex.   J,

Investigation         Results       (May    26,   2018),       ECF    No.   23-11.         The

investigation results do not state that the account is closed.

Id.

      In summary, based on the present record, United reported

Harris’s account as open in March 2018 even though the account

was closed and charged off in 2016.                       When Harris disputed the

account’s “open” status and stated that the account should be

reported      as    closed,     United      did   not    make       any   changes    to    the

information.         Instead, it verified the information as accurate.

Thus,    the       Court    finds    that    genuine         fact    disputes    exist      on

whether United furnished inaccurate information about Harris’s

account, whether a reasonable investigation would have revealed

that the information was inaccurate, whether United committed a

willful violation of the Fair Credit Reporting Act, and whether

Harris    suffered         actual     damages      as    a     result.        Accordingly,

United’s summary judgment motion (ECF No. 23) is denied.

      IT IS SO ORDERED, this 13th day of January, 2020.

                                                  S/Clay D. Land
                                                  CLAY D. LAND
                                                  CHIEF U.S. DISTRICT COURT JUDGE
                                                  MIDDLE DISTRICT OF GEORGIA



                                              4
